NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0027n.06
                                                                                           FILED
                                            No. 10-3915
                                                                                       Jan 09, 2012
                           UNITED STATES COURT OF APPEALS
                                                                                LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


JAVIER ADOLFO CIFUENTES, JOHNNY                   )
X. MACARIO, SARA K. MACARIO,                      )
                                                  )
       Petitioners,                               )   ON PETITION FOR REVIEW FROM THE
                                                  )   U N IT E D S T A T E S B O A R D O F
v.                                                )   IMMIGRATION APPEALS
                                                  )
ERIC H. HOLDER, JR., Attorney General,            )
                                                  )
       Respondent.                                )



       Before: SUHRHEINRICH, SUTTON, and COOK, Circuit Judges.


       COOK, Circuit Judge. In August 2006, the government initiated removal proceedings

against Petitioner Javier Cifuentes and his children, Johnny and Sara Macario. Cifuentes and his

children applied for asylum and withholding of removal. An immigration judge (“IJ”) denied these

applications because Cifuentes failed to establish either past persecution or a well-founded fear of

future persecution. The IJ likewise denied Cifuentes’s application for “special rule” cancellation of

removal under section 203 of the Nicaraguan and Central American Relief Act of 1997

(“NACARA”). The Board of Immigration Appeals (“BIA”) then dismissed his appeal.1



       1
         The IJ granted Cifuentes’s application for cancellation of removal under § 240A(b) of the
Immigration and Nationality Act (“INA”). The IJ likewise granted the cancellation application filed
by Cifuentes’s wife, Blanca Zarate, who is not a party to this appeal. The cancellations do not extend
to their children, derivative petitioners Johnny and Sara Macario. Neither Cifuentes nor the
government appealed this portion of the IJ’s decision.
No. 10-3915
Cifuentes v. Holder


        We review questions of law de novo. See Stserba v. Holder, 646 F.3d 964, 971 (6th Cir.

2011). Conversely, we review factual findings for substantial evidence and reverse only if “any

reasonable adjudicator would be compelled to conclude to the contrary.” Khalili v. Holder, 557 F.3d
429, 435 (6th Cir. 2009) (quoting 8 U.S.C. § 1252(b)(4)(B)) (citation and internal quotation marks

omitted).


        Substantial evidence supports the IJ’s conclusion that Cifuentes is ineligible for asylum, see

8 U.S.C. § 1158, withholding of removal, see 8 U.S.C. § 1231(b)(3), or protection under the

Convention Against Torture (“CAT”), see 8 C.F.R. §§ 1208.16(c), 1208.17, 1208.18. Cifuentes did

not testify that he suffered persecution or torture in Guatemala before he entered the United States.

Rather, he expressed a vague fear that if deported, he “could be” harmed or have a “negative

experience” at the hands of the government, a neighbor, or “people in gangs thinking that he was

returning to Guatemala with money.” These “unsupported assumptions or suppositions,” as the IJ

appropriately found, evince neither an objectively reasonable, well-founded fear of returning to

Guatemala nor a likelihood that he will be tortured. Because Cifuentes fails to meet his asylum

burden of proof, he also fails to satisfy the higher burden required to establish eligibility for

withholding of removal. See Rreshpja v. Gonzales, 420 F.3d 551, 557 (6th Cir. 2005).


        We likewise affirm the IJ’s denial of Cifuentes’s “special rule” application for cancellation

of removal. Cifuentes’s stated basis for special rule eligibility is that he registered for benefits under

the settlement agreement in American Baptist Churches v. Thornburgh, 760 F. Supp. 796 (N.D. Cal.


                                                  -2-
No. 10-3915
Cifuentes v. Holder


1991). The IJ concluded that Cifuentes failed to demonstrate that he timely applied for ABC

benefits. See 8 U.S.C. § 1229a(c)(4)(A) (“An alien applying for relief or protection from removal

has the burden of proof to establish . . . the applicable eligibility requirements”); id. § 1229a(c)(4)(C)

(permitting IJ to “base a credibility determination on the demeanor, candor, or responsiveness of the

applicant or witness, the inherent plausibility of the applicant’s or witness’s account, the consistency

between the applicant’s or witness’s written and oral statements . . . , [and] the consistency of such

statements with other evidence of record”). Cifuentes testified before the IJ that in 1990, he “went

to a notary office with other friends” in California and “fill[ed] out some forms,” though he “could

not testify exactly as to the nature or purpose of those forms.” He claims he lost his copy of this

paperwork and did not check back with the Immigration Service for “many, many years.” Silvan

Lopez submitted an affidavit to the IJ on Cifuentes’s behalf stating that he saw Cifuentes filling out

paperwork at an office where individuals were applying for ABC benefits, but Lopez’s affidavit

contradicted Cifuentes’s account of how they met and, in any case, Lopez did not specifically attest

that he saw Cifuentes fill out ABC paperwork. The IJ ultimately concluded that Cifuentes’s story

was “not plausible or credible.” Because a reasonable adjudicator would not be compelled to

conclude otherwise, we affirm this denial.


        We deny the petition.




                                                  -3-